                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

 ARTHUR A. RALSTON,                    )
                                       )
       Petitioner,                     )     Civil No. 19-307-JMH
                                       )
 v.                                    )
                                       )
 WARDEN QUINTANA,                      )      MEMORANDUM OPINION
                                       )           AND ORDER
       Respondent.                     )
                                       )

                         ***     ***   ***   ***
      Arthur A. Ralston is an inmate at the Federal Medical Center

in Lexington, Kentucky.        Proceeding without an attorney, Ralston

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.   [R. 1].    This matter is now before the Court on initial

screening pursuant to 28 U.S.C. § 2243.      See Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).      For the

reasons set forth below, the Court will deny Ralston’s petition.

      In 2015, while Ralston was detained in the Fulton County

Detention Center in Hickman, Kentucky, a federal grand jury charged

him with (1) conspiracy to possess with the intent to distribute

methamphetamine; (2) possession with the intent to distribute

methamphetamine; (3) purchasing, owning, or possessing body armor

after having been convicted of a violent felony; and (4) being a

felon in possession of a firearm and ammunition. See United States

v. Ralston, No. 5:15-cr-020, at R. 1 (W.D. Ky. 2015).      Ralston was
then placed in federal custody pursuant to a writ of habeas corpus

ad prosequendum, see R. 16, and his case moved forward.

        Eventually, Ralston pled guilty to the four charges against

him.    See id. at R. 42.   Then, on April 13, 2016, the United States

District Court for the Western District of Kentucky sentenced

Ralston to a total of 120 months in prison.         See R. 57.    Shortly

thereafter, Ralston was returned to the custody of Kentucky state

authorities, and the Western District of Kentucky’s Judgment was

filed as a detainer.      See R. 90.

        On April 28, 2016, Ralston was sentenced in state court to a

term of imprisonment for “trafficking in a controlled substance-

first    degree”   and   “promoting    contraband–first   degree.”     Id.

Ralston then began serving time in state custody and, on August 1,

2017, his state obligation was satisfied.          See id.      Therefore,

Ralston was transferred to federal custody pursuant to the detainer,

and he started serving his federal sentence.

        Ralston now wants to receive credit against his federal

sentence for the time he spent in state custody between April 28,

2016 and August 1, 2017.     To date, the Bureau of Prisons (BOP) has

not credited this time against Ralston’s federal sentence and,

thus, Ralston filed a § 2241 petition with this Court complaining

about the way the BOP calculated his sentence.        [R. 1].

        Ralston’s petition, however, is unavailing because he has not

demonstrated that the BOP erred in calculating his sentence. Here,

                                       2
the Western District of Kentucky’s Judgment was silent on whether

Ralston’s    federal   sentence   was   to   run   concurrent   with   or

consecutive to his anticipated state sentence, see Ralston, No.

5:15-cr-020, at R. 57, and the calculation of a federal prisoner’s

sentence is determined by 18 U.S.C. § 3585. That statute provides:

     (a) A sentence to a term of imprisonment commences on
     the date the defendant is received in custody awaiting
     transportation to, or arrives voluntarily to commence
     service of sentence at, the official detention facility
     at which the sentence is to be served.

     (b) A defendant shall be given credit toward the service
     of a term of imprisonment for any time he has spent in
     official detention prior to the date the sentence
     commences

            (1) as a result of the offense for which the
            sentence was imposed; or

            (2) as a result of any other charge for which the
            defendant was arrested after the commission of the
            offense for which the sentence was imposed;

     that has not been credited against another sentence.

18 U.S.C. § 3585.

     Here, the Western District of Kentucky sentenced Ralston on

April 13, 2016. However, pursuant to § 3585(a), the BOP properly

determined that Ralston’s federal sentence did not commence until

August 1, 2017, the date that he was received in federal custody.

See Ralston, No. 5:15-cr-020, at R. 90. Moreover, Ralston did not

receive credit against his federal sentence for the time he spent

in state custody pursuant to § 3585(b) because Ralston’s time in

state custody was “credited against another sentence,” his state

                                   3
sentence.     Thus, Ralston has not demonstrated in any clear way

that the BOP erred in calculating his sentence.

     Ralston nevertheless suggests that the Western District of

Kentucky ran afoul of § 5G1.3(c) of the United States Sentencing

Guidelines when it imposed its sentence.     That provision provides

that if “a state term of imprisonment is anticipated to result

from another offense that is relevant conduct to the instant

offense of conviction . . ., the sentence for the instant offense

shall be imposed to run concurrently to the anticipated term of

imprisonment.”    U.S.S.G. § 5G1.3(c).

     The Court understands Ralston’s argument regarding U.S.S.G.

§ 5G1.3(c).    After all, this issue came up recently in Ralston’s

underlying criminal case before the Western District of Kentucky,

and, there, the United States said:

     It appears that U.S. Probation Officer Amanda (Wood)
     Henry,   pursuant   to   Guideline   Section   5G1.3(c),
     recommended a concurrent sentence. . . .       While the
     undersigned is uncertain . . . as to the exact cause of
     the failure to state that the two sentences should run
     concurrently as recommended by the [Presentence Report],
     it certainly appears that it was a simple administrative
     oversight rather than a conscience decision to ignore
     the recommendation.

See Ralston, No. 5:15-cr-020, at R. 94.

     Nevertheless,   Ralston’s   argument   and   the   United   States’

position on the matter does not warrant habeas relief under § 2241.

That is because while a federal prisoner may challenge the legality

of his sentence on direct appeal and in a motion to vacate pursuant

                                  4
to 28 U.S.C. § 2255, he generally may not do so in a § 2241

petition.    See United States v. Peterman, 249 F.3d 458, 461 (6th

Cir. 2001) (explaining the distinction between a § 2255 motion and

a § 2241 petition).    After all, a § 2241 petition is usually only

a vehicle for challenges to actions taken by prison officials that

affect the way the prisoner’s sentence is being carried out, such

as computing sentence credits or determining parole eligibility.

See Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009).

Simply put, Ralston cannot use a § 2241 petition as a way of

collaterally    attacking   the   sentence     imposed   by   the   Western

District of Kentucky.

     To be sure, there is a limited exception under which federal

prisoners have been permitted to challenge the validity of their

sentences in a § 2241 petition.         However, the United States Court

of Appeals for the Sixth Circuit has explained that a prisoner can

only proceed in this manner if he can demonstrate, among other

things, that an intervening change in statutory law shows that his

sentence was improperly enhanced.         See Hill v. Masters, 836 F.3d

591, 599-600 (6th Cir. 2016).      Here, Ralston has not made such a

showing.    Instead, Ralston’s argument—that the Western District of

Kentucky violated U.S.S.G. § 5G1.3(c) when it imposed its sentence—

is only appropriate on direct appeal and in a § 2255 motion.

     Finally, the Court recognizes that “[t]he BOP is granted

discretionary placement authority under 18 U.S.C. § 3621(b) to

                                    5
designate the place of a federal prisoner’s imprisonment” and,

“[i]ncluded in this authority is the BOP’s power to have a state

facility designated nunc pro tunc as a place of federal confinement

where a prisoner could gain credit against his federal sentence

for the time he served there, effectively reducing the length of

his federal sentence.”   Davenport v. Ormond, No. 6:16-cv-295-DCR,

2017 WL 4230400, at *3 (E.D. Ky. Sept. 20, 2017).

     Ralston has requested such a nunc pro tunc or retroactive

designation and, in turn, the BOP has contacted the Western

District of Kentucky for its position regarding the matter.    See

Ralston, No. 5:15-cr-020, at R. 90.   While the United States does

not oppose a retroactive designation, see id. at R. 94, it appears

that the Western District of Kentucky has not yet responded to the

BOP’s inquiry.   [R. 1-6 (pointing out that “no response has been

received from the court at this time”)].    Ultimately, since both

the Western District of Kentucky and the BOP are still considering

Ralston’s request for retroactive designation, Ralston has not

demonstrated that he is entitled to habeas relief.

     Accordingly, it is hereby ORDERED as follows:

     1. Ralston’s petition for a writ of habeas corpus pursuant to

       28 U.S.C. § 2241 [R. 1] is DENIED.

     2. This action is STRICKEN from the Court’s docket.

     3. A corresponding Judgment will be entered this date.

     This 7th day of August, 2019.

                                 6
7
